Citation Nr: 0702375	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-38 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post 
operative residuals of resection of the distal end of the 
right clavicle, from July 31, 2003 to May 16, 2006.

2.  Entitlement to a rating in excess of 20 percent for post 
operative residuals of resection of the distal end of the 
right clavicle, since May 17, 2006.

3.  Entitlement to a compensable rating for service connected 
dermatophytosis of both feet.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs






ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision by the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in February 2004, a statement of the case was issued in 
September 2004, and a substantive appeal was received in 
September 2004.   

It is noted that the December 2003 rating decision granted an 
increased rating from 0 percent to 10 percent for the 
veteran's post operative residuals of resection of the distal 
end of the right clavicle, effective from July 31, 2003 (the 
date of the claim).  Subsequently, the RO issued a June 2006 
rating decision in which it increased the rating to 20 
percent, effective from May 17, 2006.  Since the 20 percent 
rating does not date back to the date of the claim, two 
separate time periods are under review, as noted above.  

Finally, the Board notes that the veteran submitted an April 
2006 correspondence in which he claimed to have had surgery 
on his upper right gum while in service.  He claims that it 
has resulted in pain and swelling.  This constitutes a new 
service connection claim.  The Board refers this issue to the 
RO for proper development and adjudication.  






FINDINGS OF FACT

1.  From July 31, 2003 through May 16, 2006, the veteran's 
service-connected post operative residuals of resection of 
the distal end of the right clavicle was manifested by pain 
and limitation of motion.  It was not manifested by 
dislocation of the clavicle or scapula, or nonunion with 
loose movement; arm movement limited to raising the arm to 
shoulder level; or a moderate deformity of the humerus, or 
infrequent episodes of dislocation of the scapulohumeral 
joint with guarding of movement at the shoulder level.   

2.  Since May 17, 2006, the veteran's service-connected post 
operative residuals of resection of the distal end of the 
right clavicle has been manifested by pain and greater 
limitation of motion than shown prior to that date.  It has 
not been manifested by arm motion limited to midway between 
the side and shoulder; or a marked deformity of the humerus 
or frequent episodes of dislocation of the scapulohumeral 
joint and guarding of all arm movements.  

3.  The veteran's service-connected dermatophytosis is 
manifested by itching and discolored toenails.  It does not 
affect 5 to 20 percent of the entire body or 5 to 20 percent 
of exposed areas.  Intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs have not 
been required for a total duration of less than six weeks 
during the past 12-month period.  


CONCLUSIONS OF LAW

1.  From July 31, 2003 through May 16, 2006, the criteria for 
entitlement to a disability evaluation in excess of 10 
percent for the veteran's service-connected post operative 
residuals of resection of the distal end of the right (major) 
clavicle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5201, 
5202, 5203 (2006).

2.  Since May 17, 2006, the criteria for entitlement to a 
disability evaluation in excess of 20 percent for the 
veteran's service-connected post operative residuals of 
resection of the distal end of the right (major) clavicle 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Codes 5201, 5202, 5203 
(2006).

3.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected 
dermatophytosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7806 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims in July 2003.  In September 2003, a VCAA letter 
was issued to the appellant.  This letter effectively 
notified the appellant of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Since the September 
2003 VCAA notice preceded the December 2003 RO rating 
decision, there is no defect with respect to the timing of 
the VCAA notice.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of increased 
ratings, VA believes that the Dingess/Hartman analysis must 
be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there had been no notice of the 
method by which the VA establishes disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
December 2003 in which it advised the appellant what 
information and evidence is needed to substantiate his 
claims, what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claims.  Furthermore, 
the RO sent the veteran correspondences dated June 2006 and 
November 2006 that fully complied with the Dingess/Hartman 
decision.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected post operative residuals of 
resection of the distal end of the right clavicle and 
dermatophytosis warrant higher disability ratings.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  


Post operative residuals of resection of the distal end of 
the right clavicle

The veteran's service-connected post operative residuals of 
resection of the distal end of the right clavicle have been 
rated by the RO under the provisions of Diagnostic Code 
5203.  Under this regulatory provision, a rating of 10 
percent is warranted malunion of the clavicle or scapula, or 
nonunion without loose movement.  A 20 percent rating is 
warranted for dislocation of the clavicle or scapula or 
nonunion with loose movement.  The 20 percent rating is the 
maximum schedular rating.   

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 
percent rating is warranted when the veteran's arm motion is 
limited to raising the arm to shoulder level; or when the 
motion of the veteran's minor arm is limited  to midway 
between the side and shoulder.  A 30 percent disability 
rating is warranted when the range of motion of the veteran's 
major arm is limited to midway between the side and shoulder; 
or the range of motion of the veteran's minor arm is limited 
to 25 degrees from the veteran's side.  A 40 percent rating 
is warranted only when the veteran is unable to raise his 
major arm to 25 degrees from his side. 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5202 regarding 
impairments of the humerus, a 20 percent rating is warranted 
for a moderate deformity.  A marked deformity to the major 
arm warrants a 30 percent rating and a marked deformity to 
the minor arm warrants a 20 percent rating.  For recurrent 
dislocations at the scapulohumeral joint, a 20 percent rating 
is warranted for infrequent episodes, with guarding of 
movement at the shoulder level.  For frequent episodes of 
dislocation and guarding of all arm movements, a 30 percent 
rating is warranted when applicable to the major arm; a 20 
percent rating is warranted when applicable to the minor arm.  
Fibrous union of the humerus warrants a 50 percent rating for 
the major arm; a 40 percent rating is warranted for the minor 
arm.  Nonunion of the humerus (false flail joint) warrants a 
60 percent rating for the major arm; a 50 percent rating is 
warranted for the minor arm.  For loss of the humerus head 
(flail shoulder) an 80 percent rating is warranted for the 
major arm; a 70 percent rating is warranted for the minor 
arm.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran filed his increased rating claim in July 2003.  
He underwent a VA examination in October 2003.  He reported 
that the pain in his shoulder has become worse over the last 
few years.  He described it as a burning feeling that is 
constant.  It is worse at night and is associated with 
numbness.  He denied any weakness.  It was noted that the 
veteran is right handed, so the pain does affect his 
functions; it was also noted, however, that the veteran is 
retired and therefore his disability does not affect his 
work.  The veteran was noted to be independent and able to 
perform essential activities of daily living.  

Upon examination, the veteran was able to achieve 150 degrees 
of flexion, 100 degrees of abduction, 80 degrees of external 
rotation, and 45 degrees of internal rotation. On palpation, 
there was tenderness over the acromioclavicular (AC) joint.  
Strength was 5/5 in internal and external rotation.  He was 
diagnosed with probable status post resection of the distal 
clavicle causing diastasis of the AC joint; and probable 
heterotopic ossification within the surgical site.  

A correspondence from Dr. E.J.F. indicated that he treated 
the veteran in April 2005.  The veteran stated at that time 
that the pain in his shoulder has been intermittent ever 
since he was in the military.  Upon examination, Dr. E.J.F. 
noted that the veteran had full range of motion of the right 
shoulder; but he had a positive impingement sign and 
tenderness in the region where his AC joint was resected.  He 
had excellent abduction strength.  

The veteran underwent another VA examination ion May 17, 
2006.  He complained of right shoulder pain at the end of all 
movements.  He took 500 mg. of Etodolac ER twice a day for 
pain; 50 mg. of tramadol four times a day; and 600 mg. of 
gabapentin at night.  He reported flare-ups of pain 
precipitated by cold weather and excessive movement.  Flare-
ups were reported to have been alleviated by rest.  During a 
flare-up, the veteran reported pain increases to 4 on a scale 
of 1-10, and range of motion is limited 50 percent.  He 
reported that he cannot lift anything during a flare-up.  He 
reported no dislocations or inflammatory arthritis.  He was 
independent in activities of daily living.  

Upon examination, the veteran had pain at the end of all 
movements.  He was able to achieve 100 degrees of flexion; 
140 degrees of abduction; 90 degrees of external rotation; 
and 60 degrees of internal rotation.  All ranges of motion 
were achieved both actively and passively.  There was no 
abnormal movement, redness, or instability.  There was no 
ankylosis.  X-rays of the right shoulder showed an old distal 
right clavicular fracture with soft tissue calcification.  
The examiner diagnosed the veteran with status post resection 
of the distal clavicle; posttraumatic heterotrophic 
ossification; and chronic recurrent bursitis and trauma.    

The clinician noted that after five repeated movements, the 
right shoulder's range of motion was decreased by eight 
degrees of abduction and eight degrees of flexion.  Pain 
increased to 6 on a scale of 1-10 and there was a mild 
increase in weakness, fatigue, and lack of endurance.  Pain 
had a major functional impact.  There was objective evidence 
of painful motion.  

July 31, 2003 - May 16, 2006

As noted in the introduction, from July 31, 2003 through May 
16, 2006, the veteran's right shoulder disability has been 
rated at 10 percent.  The next highest rating is only 
warranted for dislocation of the clavicle or scapula, or 
nonunion with loose movement (Diagnostic Code 5203); when the 
veteran's arm motion is limited to raising the arm to 
shoulder level (Diagnostic Code 5201); or a moderate 
deformity of the humerus, or infrequent episodes of 
dislocation of the scapulohumeral joint with guarding of 
movement at the shoulder level (Diagnostic Code 5202).   

The medical evidence during this time period consists of an 
October 2003 VA examination, and an April 2005 examination 
conducted by Dr. E.J.F.  Neither examiner found any of the 
foregoing symptoms required for an evaluation in excess of 10 
percent.  

Specifically, in October 2003, the veteran achieved 150 
degrees of flexion, 100 degrees of abduction, 80 degrees of 
external rotation, and 45 degrees of internal rotation.  
Strength was 5/5 in internal and external rotation.  In April 
2005 the veteran had full range of motion of the right 
shoulder; but he had a positive impingement sign and 
tenderness in the region where his AC joint was resected.  He 
had excellent abduction strength.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent from July 2003 to 
May 16, 2006 for post operative residuals of resection of the 
distal end of the right clavicle must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).

May 17, 2006 - present

Since May 17, 2006, the veteran's right shoulder disability 
has been rated at 20 percent.  This represents the maximum 
schedular rating under Diagnostic Code 5203.  In order to 
warrant a rating in excess of 20 percent the veteran's 
disability must be manifested by limited arm motion to midway 
between the side and shoulder (Diagnostic Code 5202); or a 
marked deformity of the humerus or frequent episodes of 
dislocation of the scapulohumeral joint and guarding of all 
arm movements (Diagnostic Code 5202).  

At the veteran's May 17, 2006 VA examination, he was able to 
achieve (actively and passively) 100 degrees of flexion; 140 
degrees of abduction; 90 degrees of external rotation; and 60 
degrees of internal rotation.  Upon repeated movement, 
flexion and abduction were limited by eight degrees.  Even 
with the increased limitation of motion, the veteran was able 
to achieve flexion and abduction to at least shoulder level.  
Therefore range of motion was not limited to midway between 
the side and shoulder.  There was no evidence of a marked 
deformity of the humerus or frequent dislocations of the 
scapulohumeral joint  

The Board notes that the veteran's level of pain increased 
after repeated movement.  However, the 20 percent rating 
appropriately addresses the loss of function due to pain.    

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 20 percent from May 17, 2006 
to the present for post operative residuals of resection of 
the distal end of the right clavicle must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Dermatophytosis, feet

The veteran's service-connected dermatophytosis has been 
rated by the RO under the provisions of Diagnostic Code 7806.  
Under this regulatory provision, a 10 percent evaluation when 
5 to 20 percent of the entire body is affected; or 5 to 20 
percent of exposed areas are affected; or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
less than six weeks during the past 12-month period. The next 
higher rating of 30 percent is warranted when 20 to 40 
percent of the entire body is affected; or 20 to 40 percent 
of exposed areas are affected; or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period. The highest 
rating of 60 percent is warranted only when more than 40 
percent of the entire body is affected; or more than 40 
percent of exposed areas are affected; or constant or near- 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).

The veteran underwent a VA examination in February 2005.  He 
reported a fungal infection which started as jungle rot while 
he was in service.  He stated that over the years, he has 
continued to have manifestations of the condition and that it 
has spread from his feet to his groin and hands.  (The Board 
notes that the skin disabilities affecting his hands and 
groin were addressed in a March 2005 rating decision; that 
rating decision is not currently under appeal).  He stated 
that his private physician prescribed Lidex cream and Lidex 
ointment to be applied twice a day (it is unclear whether 
this is applied to his hands, groin, or feet).  He has been 
applying this treatment for the past twelve months.  He 
reported that his toenails are also affected with a fungal 
infection.  He complained of severe itching and irritation in 
the rash area.  He had no functional impairments from his 
skin disabilities.  

Upon examination of the veteran's feet, the examiner found 
scaly erythematous rash between the webspace.  All the 
toenails were discolored and deformed with fungal infection.  
He was diagnosed with onychomycosis of the toenails, but 
overall skin surface is 2% of the total body. 

The veteran underwent another VA examination in May 2006.  He 
stated that while in service, he had skin loss over his feet 
for over a one year period.  He was prescribed a topical 
cream that resolved the rash in several days.  Over the past 
twelve months, the veteran reported using Lamisil cream on 
his feet and scrotum.  He also reported using hydrocortisone 
cream five to six times per day over the scrotal area and 
over both feet for the past twelve months.  He stated that 
his groin itches all the time.  His feet only itch when he 
takes his shoes off.  He stated that his skin condition has 
been stable with periodic exacerbations occurring several 
times per year.  The skin rash gets worse when he scratches 
it.  He is awoken at night by itching.  

Examination of the scrotum showed multiple excoriations 
present.  There were nodular growths present throughout the 
scrotal area and scrotal skin.  The groin was spared.  There 
was no erythema of the groin.  There was minimal erythema 
present throughout the scrotum.  

Examination of the right foot showed thickening and subungal 
debris of all five toenails.  All toenails were yellowish to 
blackish in discoloration.  There was scale and erythema in 
the web spaces between all the toes and over the dorsum of 
all the toes.  There was mild scale over the plantar aspect 
of the foot.  There was mild scaling and mild erythema over 
the dorsum of the foot. 

The left foot showed thickening and subungal debris and 
discoloration of all five toenails.  There was scale in the 
web spaces between all the toes.  There was scale over the 
dorsum of all the toes.  There was mild scale over the 
plantar aspect of the entire foot.  

The examiner diagnosed the veteran with tinea cruris and 
bilateral tinea pedis.  The total body surface involved by 
the skin condition was 5%.  There was no exposed body surface 
area affected by the skin conditions.  There was no gross 
disfigurement.  

As noted above, a compensable rating is warranted for a skin 
disorder if 5 to 20 percent of the entire body is affected; 
or 5 to 20 percent of exposed areas are affected; or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.

The Board notes that the February 2005 examiner found that 
only 2 percent of the entire body was affected.  Although the 
May 2006 examiner found 5 percent of the entire body 
affected, this 5 percent included not only the 
dermatophytosis of the feet; but also included substantial 
tinea cruris of the feet and scrotal area.  The veteran is 
already receiving a 10 percent rating for tinea cruris of 
both feet.  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that 
none of the symptomatology for any one of the conditions is 
duplicative or overlaps the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  As 
such, no further disability rating is warranted for the 
veteran's dermatophytosis, which has not, in and of itself, 
been shown to have affected 5 percent of the entire body.  

Finally, although the Board notes that the veteran has 
treated his feet with Lamisil, this does not constitute 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for dermatophytosis of the 
feet must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a rating in excess of 10 percent for post 
operative residuals of resection of the distal end of the 
right clavicle, from July 31, 2003 to May 16, 2006, is 
denied.

Entitlement to a rating in excess of 20 percent for post 
operative residuals of resection of the distal end of the 
right clavicle since May 17, 2006 is denied.

Entitlement to a compensable rating for service connected 
dermatophytosis of both feet is denied.



______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


